Exhibit 10.1
 
WAIVER AND RELEASE
 
THIS WAIVER AND RELEASE (this “Waiver and Release”) is entered into by and
between Collective Brands, Inc., a Delaware corporation (the “Company”) and
Matthew E. Rubel (the “Executive”) pursuant to that certain Employment Agreement
executed by and between the Company and the Executive on the 19th day of
December, 2008, as amended from time to time (the “Employment Agreement”).  The
Company and the Executive hereby agree knowingly and voluntarily as follows:
 
In consideration of the payments and benefits pursuant to Paragraph 6(b) of the
Employment Agreement, and other benefits, as described below (the “Benefits”),
the Executive agrees that the Benefits constitute consideration for this
agreement to which the Executive would not otherwise be entitled and are in lieu
of any rights or claims that the Executive may have with respect to separation
or severance benefits, or any other form of remuneration from the Company or any
of its affiliates, and in consideration thereof, after the opportunity to
consult legal counsel, the Executive hereby for himself, and his heirs, agents,
executors, successors, assigns and administrators (collectively, “Related
Parties”), forever releases, remises, and discharges, in all their capacities,
the Company and all of its affiliates or subsidiaries, and any of their present
or former directors, employees, fiduciaries, representatives, officers and
agents, successors and assigns (collectively, the “Releasees”) individually and
in their official capacities, of and from all covenants, obligations,
liabilities and agreements, and forever waives all claims, rights and causes of
action whatsoever, in law or in equity, whether known or unknown, asserted or
unasserted, suspected or unsuspected, that the Executive or any Related Parties
ever had, may have in the future or have now in connection with or arising from
the Executive’s employment relationship with the Company or termination of the
Executive’s employment relationship with the Company; including, without
limitation, any claims, rights and causes of action under United States federal,
state or local law, regulation or decision, and the national or local law
(statutory or decisional) of any foreign country, including, without limitation,
those under the Age Discrimination in Employment Act, as amended 29 U.S.C.
§§ 621 et. seq., the Older Workers Benefit Protection Act, 29 U.S.C.
§ 626(f)(1), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213, the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the
Family and Medical Leave Act of 1993, the Fair Labor Standards Act, and any
other similar or related law, regulation or decision relating to or dealing with
discrimination including, without limitation, any claims, rights or causes of
action for punitive damages, attorney’s fees, expenses and costs of
litigation.  Notwithstanding the foregoing, the Executive and Related Parties do
not release or waive any right or claim the Executive and Related Parties may
have (i) to obtain post-employment payments and benefits, and exercise any
rights, pursuant to (A) the Employment Agreement, (B) any plan referred to in
the Employment Agreement, (C) any award granted under any such plan or
otherwise, including but not limited to the equity awards described on Appendix
C attached hereto (which the parties agree accurately reflects the number of
awards, grant price, and revised vesting and expiration dates applicable in
connection with the Executive’s termination of employment) or (D) the list of
“Other Benefits” on Appendix B attached hereto (collectively, the “Termination
Benefits”); (ii) under ERISA to obtain post-employment payments and benefits
under any employee benefit plan (as defined in ERISA); (iii) for indemnification
and advancement of fees and expenses under any agreement with or policy of the
Company or its affiliates relating to indemnification and advancement of fees
and expenses of directors or officers or under any provision of the Company’s
articles or by-laws relating to indemnification of directors or officers; (iv)
under any policy of directors’ or officers’ liability insurance; (v) that arises
against the Company after the date of this Waiver and Release; and (vi) to
obtain contribution as permitted by law in the event of entry of judgment
against the Executive and the Company as a result of any act or failure to act
for which the Executive and the Company are jointly liable.
 
 
 

--------------------------------------------------------------------------------

 
 
The Executive’s employment with the Company and its subsidiaries shall terminate
effective as of June 15, 2011 (the “Termination Date”) and the Executive shall
no longer be a member of the Board of Directors of the Company or any of  its
subsidiaries effective as of the Termination Date. The Executive consents to the
Company’s public release of the statements in Appendix A. For the avoidance of
doubt, the Termination Benefits referred to in clause (i) of the preceding
paragraph shall consist solely of the payments and benefits described on
Appendix B and Appendix C attached hereto.
 
The Executive represents that he has not filed, and will not hereafter file, any
claim against the Company relating to his employment and/or cessation of
employment with the Company, or otherwise involving facts that occurred on or
prior to the date that Executive has signed this Waiver and Release except as
permitted under paragraph 1 hereof.
 
The Executive understands and agrees that if Executive commences, continues,
joins in, or in any other manner attempts to assert any claim released herein
against the Company, or otherwise materially violates the terms of this Waiver
and Release, the Executive will cease to have any further rights to the Benefits
from the Company referred to in the first paragraph of this Waiver and Release.
 
In consideration for the Executive’s release and waiver of claims herein and
other good and valuable consideration, the Company, on behalf of itself and the
Releasees, forever releases, remises and discharges, in all their capacities,
the Executive and the Related Parties, individually and in their official
capacities, of and from all covenants, obligations, liabilities and agreements,
and forever waives all claims, rights and causes of action whatsoever, in law or
in equity, whether known or unknown, asserted or unasserted, suspected or
unsuspected, that the Company or any of the Releasees ever had, may have in the
future or have now in connection with or arising from the Executive’s employment
relationship with the Company or termination of the Executive’s employment
relationship with the Company; including, without limitation, any claims, rights
and causes of action under United States federal, state or local law, regulation
or decision, and the national or local law (statutory or decisional) of any
foreign country.  Notwithstanding the foregoing, the Company and the Releasees
do not release or waive (i) any right or claim that arises against the Executive
after the date of this Waiver and Release, (ii) any claim against the Executive
based on intentional misconduct, fraud, misappropriation or gross neglect or
(iii) any right the Company and the Releasees may have to obtain contribution as
permitted by law in the event of entry of judgment against the Executive and the
Company as a result of any act or failure to act for which the Executive and the
Company are jointly liable.
 
The Executive understands and agrees that the payments by the Company to the
Executive of any Benefits and the signing of this Waiver and Release by the
Executive do not in any way indicate that the Executive has any viable claims
against the Company or that the Company admits any liability to the Executive
whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
 
The Executive affirms that, prior to the execution of this Waiver and Release,
the Executive was advised by an attorney of the Executive’s choice concerning
the terms and conditions set forth herein, and that the Executive was given up
to twenty-one (21) days to consider (notwithstanding the time lapsed, if any,
during such twenty-one day period to review and revise) this Waiver and Release
and its consequences.  The Executive has seven (7) days following the
Executive’s signing of this Waiver and Release to revoke and cancel the terms
and conditions contained herein, and the terms and conditions of this Waiver and
Release shall not become effective or enforceable until such revocation period
has expired.
 
 IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Release
this 15 day of June, 2011.
 
 


EXECUTIVE:
 
MATTHEW E. RUBEL
 
By:
/s/ Matthew E. Rubel



COMPANY:
 
COLLECTIVE BRANDS, INC.
 
By:
/s/ Betty J. Click
 
Name:  Betty J. Click
 
Title:  Senior Vice President Human Resources

 
 
 
 

--------------------------------------------------------------------------------

 

 
Appendix A
 
…MATTHEW RUBEL STEPS DOWN AS CHAIRMAN, PRESIDENT AND CEO OF COLLECTIVE BRANDS
 
Collective Brands, Inc. (NYSE: PSS) announced today that the Board of Directors
and Matthew Rubel agreed that Mr. Rubel would resign as director, Chairman of
the Board and an officer of the Company, effective immediately.
 
The Compensation, Nominating and Governance Committee, chaired by Mylle Mangum,
has commenced a search for a permanent replacement for Mr. Rubel as Chief
Executive Officer.
 
“On behalf of the Board, I want to thank Matt for his efforts over his six years
at the helm of Collective Brands, and the strong and positive role he played in
building our businesses,” said Robert C. Wheeler, the Company’s Lead Director.
“We look forward to building on that foundation and to a new Chief Executive
Officer leading the Company toward the growth we see in our future.”
 
“I am proud of our accomplishments at Collective Brands,” said Mr. Rubel. “We
have built a talented management team, improved our brand presence at Payless,
expanded the Company globally and diversified into new consumer segments and
channels with great brands like Sperry Topsider, Saucony, Keds and Stride Rite.
I wish the Company and its employees all the best as I pursue new chapter in my
career.” Mr. Rubel will remain available to assist the Board, as needed.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
APPENDIX B
COMPENSATION AND BENEFITS RECAP


Dates and Assumptions:
·  
Termination without Cause

·  
End of current Compensation Period per employment agreement:  5/31/2012

·  
Termination date:  6/15/2011

·  
Last date of active employment:  6/15/2011

·  
End date of non-competition/non-solicitation period:  6/15/2013 (two years from
termination date)




 
Form of Payment
Payment Date
Description
Value
Termination payment
Lump sum
Within 10 business days following the execution, delivery and non-revocation of
the Release1
· Two times sum of salary and target annual bonus
· Salary = $1,200,000
· Target annual bonus = $1,440,000 (120% of base salary)
$5,280,000
Additional severance
payment
Lump sum
Within 10 business days following the execution, delivery and non-revocation of
the Release
· Lump-sum payment per Appendix A of the employment agreement
· $1,425,000 + 6.8% representing salary increase since 1/1/09
· Salary increased 6.8% from 1/1/2009 to present ($1,123,500 to $1,200,000)
$1,521,900
 
Equity Awards
   
· See Equity Award Table (Appendix C)
 
Accrued vacation
Lump sum
At termination
· Accrued but unused vacation time through last day of active employment
Up to $36,923
Outplacement allowance
Reimbursement
Upon CBI’s receipt of documentation
· Submit documentation for reimbursement (non-taxable)
· May apply allowance toward Right Management CEO program ($25,000), select a
different Right Management program, or work with another third-party career
transition firm authorized by CBI
$15,000
Medical, dental and other health insurance
 
Upon CBI’s receipt of COBRA election and subsequent reimbursement  documentation
· Coverage for CEO and eligible dependents for 24 months (or until covered under
a new employer, if sooner)
· Current medical and dental coverage (family) ends on last day of the pay
period in which termination occurs
· Must elect medical and/or dental continuation coverage under COBRA within 60
days of termination; maximum COBRA period is 18 months
· Must submit documentation for reimbursement of COBRA cost that exceeds the
prevailing CBI associate contribution, at least quarterly (reimbursement will be
grossed-up for taxes) (CBI will advise of prevailing employee contribution)
· If not eligible for coverage under a new employer when COBRA period ends,
Executive and the Company will cooperate so that the Company may provide
comparable coverage through purchase of individual policy or otherwise
$18,678
CBI estimated cost not including gross-up

 
 
                                                                                                     
 
1 Release must be executed, delivered and non-revoked with 55 days following
date of termination.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Form of Payment
Payment Date
Description
Value

Executive medical reimbursement
   
· Year to date, has incurred $2,421.37 of the $5,000 maximum reimbursement
(est.)
· May seek reimbursement for expenses incurred through last day of active
employment
· Coverage ends on last day of active employment
 
 
Healthcare FSA
   
· Year to date, has incurred $791.83 of $3,000 annual pledge (est.)
· Participation ends on last day of active employment
· May seek reimbursement for 2011 expenses incurred through last day of active
employment; eligible must be submitted to UHC for reimbursement by April 30,
2012
 
401(k) Profit Sharing Plan
   
· Participation ends on last day of active employment
· Not eligible for company match in year of termination
 
Company-Paid Life Insurance
   
· Coverage ends on last day of the pay period in which termination occurs
· Conversion rights may exist
· Executive must complete application within  31 days from last day of active
employment to convert, if applicable, to an individual policy without a health
examination; conversion is managed by The Hartford
 
Short- and Long-Term Disability
   
· Coverage ends on last day of the pay period in which termination occurs
· Conversion and portability are not available for these plans
 
Other Benefits
 
In accordance with CBI Policy
· Send office contents to home address
· May keep rolodex
·  Blackberry/cell phone and CBI portable computer may be retained by Executive
(including the phone  number) provided that any special software and CBI data is
removed by CBI’s IT department prior to 6/15/11.  The value of these items will
be deducted from any amount owed to the executive.
 

 

 
 
 

--------------------------------------------------------------------------------

 
 

               
APPENDIX C
               
Grant Date
 
Type of Grant
 
Number
of Shares
 
Grant Price
 
Original
Vest
Date
 
Revised
Vesting
Date
 
Original
Expiration
Date
 
Revised
Expiration
Date
 
Performance Condition
                                 
7/18/2005
 
OPTIONS
 
417,700
 
$20.6500
 
*
 
*
 
7/18/2012
                                         
3/29/2007
 
SAR
 
136,049
 
$33.1150
 
*
 
*
 
3/29/2014
       
9/4/2007
 
SAR
 
151,746
 
$23.1600
 
*
 
*
 
9/4/2014
 
June 15, 2014
   
3/27/2008
 
SAR
 
244,999
 
$12.4500
 
*
 
*
 
3/27/2015
 
June 15, 2014
   
3/26/2009
 
SAR
 
300,000
 
$11.0800
 
*
 
*
 
3/26/2016
 
June 15, 2014
   
3/26/2009
 
SAR
 
150,000
 
$11.0800
 
3/26/2012
 
6/15/2011
 
3/26/2016
 
June 15, 2014
   
3/25/2010
 
SAR
 
79,392
 
$22.1800
 
*
 
*
 
3/25/2017
 
June 15, 2014
   
3/25/2010
 
SAR
 
79,392
 
$22.1800
 
3/25/2012
 
6/15/2011
 
3/25/2017
 
June 15, 2014
   
3/25/2010
 
SAR
 
79,392
 
$22.1800
 
3/25/2013
 
6/15/2011
 
3/25/2017
 
June 15, 2014
   
3/24/2011
 
SAR
 
21,558
 
$20.4500
 
3/24/2012
 
6/15/2011
 
3/24/2018
 
June 15, 2014
   
3/24/2011
 
SAR
 
21,557
 
$20.4500
 
3/24/2013
 
6/15/2011
 
3/24/2018
 
June 15, 2014
   
3/24/2011
 
SAR
 
21,557
 
$20.4500
 
3/24/2014
 
Forfeited
 
3/24/2018
 
Forfeited
   
3/24/2011
 
SAR
 
64,672
 
$20.4500
 
3/24/2014
 
Forfeited
 
3/24/2018
 
Forfeited
 
2011-13 Relative TSR
                                 
3/26/2009
 
RSA
 
29,167
 
$0.0000
 
3/26/2012
 
6/15/2011
           
3/25/2010
 
RSA
 
14,687
 
$0.0000
 
3/25/2012
 
6/15/2011
           
3/25/2010
 
RSA
 
14,688
 
$0.0000
 
3/25/2013
 
6/15/2011
           
3/25/2010
 
RSA
 
22,031
 
$0.0000
 
3/25/2012
 
6/15/2011
           
3/25/2010
 
RSA
 
22,032
 
$0.0000
 
3/25/2013
 
6/15/2011
           
3/24/2011
 
RSA
 
71,786
 
$0.0000
 
3/24/2014
 
Forfeited
     
Forfeited
                                     
3/24/2011
 
RSU
 
23,928
 
$0.0000
 
3/24/2012
 
**
         
2011 CBI EBITDA
3/24/2011
 
RSU
 
23,928
 
$0.0000
 
3/24/2013
 
**
         
2011 CBI EBITDA
3/24/2011
 
RSU
 
23,929
 
$0.0000
 
3/24/2014
 
Forfeited
     
Forfeited
 
2011 CBI EBITDA
                                 
* already vested
                                               ** Upon determination of level of
attainment of 2011 CBI EBITDA goals                       2011 CBI EBITDA goals
for RSUs granted 3/24/2011:                                                    
 
Achieve less than 85% of plan
 
No shares will vest
                   
Achieve 85% of plan
 
25% of shares will vest
                   
Achieve 90% of plan
 
50% of shares will vest
                   
Achieve 95% of plan
 
75% of shares will vest
                   
Achieve 100% of plan
 
100% of shares will vest
                   
Achieve 105% of plan
 
125% of shares will vest
                   
Achieve 110% of plan or more
 
150% of shares will vest
                                                     
Number of shares to be vested will be interpolated between each
                   
performance level if results are greater than 85% of plan
                                                     

 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 